Citation Nr: 0819323	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  00-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal of 
a rating decision of April 1997, that assigned an effective 
date of March 26, 1990, for a grant of service connection for 
post-inflammatory hypopigmentation of the face, back, chest, 
and abdomen and subsequently assigned an evaluation of 10 
percent disabling for that dermatological disorder.

2.  Entitlement to an effective date earlier than May 26, 
1999, for the granting of a 30 percent disability evaluation 
for post-inflammatory hypopigmentation of the face, back, 
chest, and abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, with service in the Republic of Vietnam, and from 
September 1979 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in March 1999, March 2000, and August 
2000 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2001, the Board remanded this case to the RO so 
that the veteran could appear at and provide testimony before 
the undersigned Veterans Law Judge (VLJ).  On September 10, 
2002, the veteran appeared and testified at said hearing.  A 
transcript of that hearing is of record.

In March 2002, the RO granted entitlement to service 
connection for diabetes mellitus, type 2, as a result of 
exposure to herbicides.  Shortly thereafter, in May 2002, the 
veteran asserted a claim of entitlement to service connection 
for peripheral neuropathy as secondary to diabetes mellitus.  
That claim was referred back to the RO for additional 
development in a Board Decision of November 2002.

As noted, the Board issued a decision in November 2002.  The 
issues adjudicated by the Board were as follows:

1.  Whether the veteran filed a timely 
substantive appeal of a rating decision 
of April 1997, that assigned an effective 
date of March 26, 1990, for a grant of 
service connection for post-inflammatory 
hypopigmentation of the face, back, 
chest, and abdomen and subsequently 
assigned an evaluation of 10 percent 
disabling for that dermatological 
disorder.

2.  Entitlement to an effective date 
earlier than May 26, 1999, for the 
granting of a 30 percent disability 
evaluation for post-inflammatory 
hypopigmentation of the face, back, 
chest, and abdomen.  

3.  Entitlement to service connection for 
peripheral neuropathy as a result of 
exposure to herbicides.

The Board denied the veteran's claim involving all three 
issues.  The veteran was notified of that decision and he 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  

The Court then issued a Memorandum Decision in October 2007.  
The Court found that the Board needed to further discuss its 
reasoning behind its decision involving the issue of whether 
a timely substantive appeal had been filed.  As such, it was 
vacating that portion of the November 2002 Board decision.  
The Court also concluded that the effective date issue was 
inextricably intertwined with the timely substantive appeal 
issue, and as such, that portion of the Board decision was 
also vacated.  The final issue was affirmed by the Court.  
Hence, the two vacated issues have since been returned to the 
Board for further action.  

The issue involving an earlier effective date is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On April 25, 1997, the RO notified the veteran that a 
rating decision had granted entitlement to service connection 
for post-inflammatory hypopigmentation of the face, back, 
chest, and abdomen.  That rating decision awarded a 
disability evaluation of 10 percent and assigned an effective 
date of March 26, 1990.  

2.  The veteran filed a notice of disagreement (NOD) with 
respect to the April 1997 RO decision in August 1997.  

3.  Subsequently, the RO issued a statement of the case (SOC) 
in March 1999.  

4.  The RO did not receive the veteran's substantive appeal 
until February 11, 2000.  


CONCLUSION OF LAW

The substantive appeal from the rating decision of April 1997 
was not timely filed. 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 20.302(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has filed a timely substantive 
appeal with respect to the issue involving the granting of 
service connection for a dermatological disorder.  The RO has 
concluded that a timely appeal has not been filed and the 
veteran has appealed to the Board for review.  

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The issue addressed below involves whether the 
veteran filed a timely substantive appeal.  Thus, VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

The Board would add that even if there is a question as to 
whether the VCAA applies to this particular issue, the record 
indicates that the claimant has been informed of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  Moreover, the veteran has not identified any 
evidence that may be pertinent to his claims which the RO has 
not obtained and considered.  The RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  Specifically, in 
Statements of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of the kind of evidence 
that was needed to establish entitlement to the benefits he 
is seeking.  The veteran did not submit evidence showing 
entitlement to the benefits he is seeking or identify the 
existence of such evidence and request that VA assist him in 
obtaining it.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  

In the case before the Board, the RO issued a rating decision 
on April 18, 1997, that granted entitlement to service 
connection for post-inflammatory hypopigmentation of the 
face, back, chest, and abdomen.  That same decision assigned 
an evaluation of 10 percent, effective March 26, 1990.  By a 
letter from the RO dated April 25, 1997, the veteran was 
notified of the rating action.  That letter told the veteran 
that if he disagreed with the rating decision, he should 
contact the RO and express his disagreement with said 
decision.  A copy of that letter was sent to the veteran's 
then accredited representative - the Texas Veterans 
Commission - a state-based organization.  

After reviewing the rating action, the veteran filed a notice 
of disagreement (NOD) with the rating decision of April 1997, 
to include the evaluation and effective date assigned by the 
RO.  The NOD was dated August 29, 1997.  Nearly sixteen 
months later, the veteran contacted the RO and asked about 
the status of his claim.  In response to the telephone 
inquiry, the RO sent the veteran a progress letter.  A copy 
of the progress letter was also forwarded to the Texas 
Veterans Commission.  Another letter was sent to the veteran 
in February 1999.  A copy was forwarded to the veteran's new 
accredited representative - Disabled American Veterans (DAV).  

Finally, on March 17, 1999, the RO furnished the veteran with 
a statement of the case (SOC) on the issues of the evaluation 
of post-inflammatory hypopigmentation of the face, back, 
chest, and abdomen and the effective date of the grant of 
service connection.  A copy of the SOC was sent to the DAV.  
The Board notes that the cover letter to the SOC stated the 
following:

If you do decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

The RO then sent the veteran a letter in March 1999 
concerning the issue of entitlement to service connection for 
peripheral neuropathy.  That letter informed the veteran that 
his claim on this issue had been denied.  The letter further 
stated that the veteran should refer to the RO's separate 
latter and SOC for the status of his appeal regarding post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen.  

On February 11, 2000, the RO received the veteran's 
substantive appeal - his VA Form 9.  At the same time, the RO 
also received an NOD with respect to the issue of service 
connection for peripheral neuropathy.  After receiving the VA 
Form 9, the RO sent a letter to the veteran.  That letter was 
issued on March 29, 2000.  In that letter, the RO informed 
the veteran that he had not filed a timely appeal.  The RO 
explained the untimeliness of the VA Form 9 in the following 
manner:

	. . . We cannot accept this as a 
timely-filed Form 9.  We had sent you 
notification of our decision on that 
issue on April 25, 1997, and we had 
received your notice of disagreement on 
that issue on August 29, 1997.  We sent 
you a Statement of the Case on March 17, 
1999.  You had one year from the date of 
the original notification or 60 days from 
the date of the Statement of the Case to 
file your Form 9, whichever date was 
later.  Since we did not received your 
Form 9 by May 17, 1999, the appeal on 
that issue is considered closed.

Your request will be considered as a 
reopened claim. . . .

The veteran then provided testimony before an RO hearing 
officer.  The testimony was given on May 3, 2000.  During the 
hearing, the veteran stated that when he had received the two 
VA letters in March 1999, he sought clarification of the two 
letters by a "VA counselor".  He claimed that the VA 
counselor had told him that he had one year to "file my 
case".  He did admit that one letter stated that he had 60 
days to complete his claim and that the other letter informed 
him that he had one year to file his claim.  The veteran then 
asserted that the information provided to him by the VA 
counselor was confusing and that as a result of the 
misinformation given to him by the VA counselor, he failed to 
timely file his VA Form 9.  Following his presentation before 
the RO hearing officer, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, asking to "reopen" his claim 
for an increased evaluation for his dermatological 
disability.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2007).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals", or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2007).

The Substantive Appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the Substantive Appeal must be filed with the VA 
office that has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300 (2007).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2007).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  38 
C.F.R. § 20.303 (2007).

It can be seen that one year from the date of notification of 
the rating action in question was April 25, 1997, but that 
the Statement of the Case was not issued until March 17, 
1999.  Therefore, under the provisions of 38 C.F.R. § 
20.302(b)(1) (2007), the time allowed for the veteran to 
perfect his appeal expired 60 days after issuance of the 
Statement of the Case, or on May 16, 1999.  He did not file 
his substantive appeal until February 11, 2000, which was 
eight months, twenty-six days after the deadline to file a 
timely substantive appeal had passed.  He did not file a 
timely request for an extension of time within which to file 
a substantive appeal.  Additionally, the veteran's accredited 
representative, which had been sent the SOC, did not file, on 
behalf of the veteran, a VA Form 9 prior to May 16, 1999.  
The Board must, therefore, conclude that the veteran's 
substantive appeal of the rating decision in April 1997 was 
not timely filed.  38 C.F.R. § 20.302(b)(1) (2007).

The veteran has claimed that he detrimentally relied upon 
information provided to him by a VA counselor.  He contends 
that the VA counselor told him that he had one year after the 
SOC was issued to file his VA Form 9.  Although the veteran 
has made this assertion, he also stated that he did in fact 
receive the letter informing him that he had 60 days to file 
his substantive appeal.  

Under certain rare circumstances, a statutory filing period 
may be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  In determining 
whether equitable tolling applies in the case of a 
substantive appeal, VA must consider whether the veteran 
"exercised due diligence in preserving his legal rights" 
and whether his intention to seek further review of his claim 
is clear, and VA has notice of his intent.  See Brandenburg 
v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  Equitable 
relief is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefit 
context does not require misconduct (such as trickery); 
however, Bailey does not require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F. 3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  

The Court has further provided guidance on equitable tolling 
through the case of Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  In Hunt, the Court found that equitable tolling 
applies in the context of untimely filed substantive appeals 
provided that (1) the claimant must have exercised due 
diligence in pursuing his legal rights; (2) the misfiled 
document must reveal a clear intention by the claimant to 
seek further review; and (3) the misfiled document must put 
VA on notice of the claimant's intention.

In this case, there is no evidence showing that a VA employee 
or the veteran's accredited representative participated in 
trickery or misconduct with respect to the veteran's claim.  
Moreover, the veteran has not provided any physical proof 
that he actually spoke with a VA employee as he claims or 
that he was even in the RO on the date he so claims.  There 
is no independent proof that the reported VA counselor gave 
the veteran incorrect or faulty information.  There are only 
the veteran's assertions.  

Additionally, contemporaneous, physical evidence has not been 
presented by the veteran that would indicate that a VA 
employee provided him incorrect or incomplete information.  
The Board also points out that if the veteran had any 
question as to what the reported VA counselor said to him 
with respect to the completion of his claim, he could have 
spoken to his DAV representative who could have resolved any 
questions the veteran had with respect to the timely filing 
of a substantive appeal.  There is no indication from the 
claims folder that the veteran ever attempted this.  

Furthermore, a review of the claims folder indicates that the 
veteran has been prolific with his letters and inquiries to 
the VA.  These have always been in writing and there is no 
indication from the record that the veteran has ever 
contacted the RO asking for or providing crucial information 
on his claim.  Therefore, it appears, on its face, unusual 
that on such an important matter as this that the veteran 
would rely upon a reported conversation with a representative 
whom the veteran admitted had difficulty understanding what 
the veteran was asking of him.  

Also, the Court stated in its Hunt decision that equitable 
tolling of the time limit for the filing of an appeal that 
there must be evidence that the veteran had a clear intention 
to seek further review.  Yet, the record shows that upon 
receiving notification by the RO that he did not file a 
timely appeal, the veteran did not send a letter expressing 
disagreement with that finding.  Instead, he was informed 
that his VA Form 9 would be considered an attempt to reopen 
his previously denied claim.  The veteran, in turn, filed a 
VA Form 21-4138, Statement in Support of Claim, asking that 
the claim be reopened.  As such, it is not clear from the 
veteran's filing of the VA Form 21-4138, Statement in Support 
of Claim, that he intended to seek further review.  If the 
veteran was capable of responding to the letter that informed 
him that his substantive appeal had not been timely filed, 
then certainly there were no circumstances involving the VA 
claims process that would have prevented him or any 
reasonable person from responding to the directions of the 
SOC within the applicable time period.  By not replying to 
the SOC and timely submitting a VA Form 9, the veteran failed 
to exercise necessary diligence in pursuit of his claim.
 
In other words, it is not clear that the veteran diligently 
persisted in his intention to seek further review.  Also, 
there is no indication from the statements provided by the 
veteran, his representative, or even by the Court, that 
"justice" would be accomplished by finding that a timely 
appeal had been filed.  Therefore, it is the conclusion of 
the Board that the veteran did not submit a substantive 
appeal within the time limits required by 38 C.F.R. 20.302 
(2007).  Moreover, the evidence does not support the 
veteran's assertions that equitable tolling should be applied 
or would be appropriate to this claim.  Thus, the veteran's 
claim is denied.  

It is the conclusion of the Board that the case law 
addressing the type of situation presented in this claim 
clearly does not apply to the facts in this case in the 
absence of any trickery or malfeasance by VA.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
See Pfau, 12 Vet. App. at 517.

In summary, although the Board can certainly understand the 
veteran's regret at having missed the statutory deadline for 
filing his substantive appeal, the pertinent facts in this 
case are not in dispute and the law is dispositive.  The 
veteran's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A substantive appeal from a rating decision in April 1997 not 
having been timely filed, the appeal on that issue is denied.  




REMAND

The remaining issue involves entitlement to an earlier 
effective date.  A review of the claims folder indicates that 
when the veteran originally filed his claim for benefits a 
VCAA-type letter was not sent to him.  The letter that was 
sent to the veteran on what was required to prevail on his 
claim for an earlier effective date was sent after the agency 
of original jurisdiction issued a decision on the merits of 
the veteran's claim.  More importantly, the veteran has not 
been informed how the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (the assignment of effective dates) 
affects his claim.  Therefore, the claim must be remanded so 
that such information may be presented to the veteran prior 
to the Board issuing a decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must review the entire file and 
ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
should advise the veteran in writing 
concerning how he may prevail on the 
issue involving an earlier effective 
date.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

The AMC/RO should review the claims folder and ensure that 
all of the foregoing development actions have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  The AMC/RO must issue a rating decision on the issue 
involving an earlier effective date.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


